Title: To Benjamin Franklin from David Hall, 23 June 1763
From: Hall, David
To: Franklin, Benjamin



Dear Sir,
Philada. June 23. 1763.
I recd. yours Yesterday, and observe what you say relating to what is inserted in the York Papers. That relating to Lord Bute shall be published next Week, if we have Room; the other the North Briton, if you had not mentioned it, should not have been inserted.
Yesterday very bad Accounts came to hand relating to the Indians; but as our Governor, his Council, and Provincial Commissioners, it seems, were not pleased with our publishing what we did the two last Weeks, we resolved to say nothing about them this, until something more certain should be known of their Proceedings; but the Advices now received come so well confirmed, that there is not the least Reason to doubt that the Indians design us all the Mischief in their Power. The Substance of what is come is as follows.
Colonel Armstrong writes Mr. Hoopes, that an Indian, who he knows well, and is married to a white Woman, is come to Shippensburgh from Potowmack, and says, he has been made acquainted with the Indians Intentions: That a great many Tribes are joined in the Affair: That they are to carry the War to as great an Extent as they can: That they are to attack the Inhabitants in the Season of the Harvest: That they design to burn and destroy all Kinds of Provisions; and are determined to make no Prisoners, but to kill all that fall into their Hands. This Account, the Colonel says he had from several People who had seen the Indian. He adds, that the People are leaving their Places fast, and that the Distress and Confusion the Country is in, is more easy to imagine than express.


Fort Bedford, June 18. 1763.
“The Scene of Indian Cruelty is at length opined. A Dog came into the Garrison wounded, upon which a Party went out immediately, and about 13 Miles from hence found his Master killed and scalped. With him a great many must have shared his Fate, as the Woods are full of Indian Tracts [Tracks]. Just come in a Man and his Wife, about eight Miles from this Place, who being in an adjacent Field to their House, heard a Gun go off, upon which a Cry insued, and then six Guns more were fired, when they set off for the Fort. About an Hour ago, the House was seen in Flames, and no Doubt the People are all murdered that were in the House.”
At Shippensburgh they are in great Confusion, expecting to be attacked, where they have neither Arms nor Ammunition. In the Path Valley they expected the Indians every Moment. The Accounts from Carlisle and Shippensburgh the 20th. Pittsburgh is certainly invested, and the Communication cut off, as there are no Accounts from thence since the Second of this Month. Wish I may soon have better News to send you. Hope you will return as soon as possible, as your Advice may be of Use, in this Time of Calamity. Our Governor and Commissioners have ordered 120 Men to be raised forthwith for the Garrison at Augusta. Shall be glad to hear from you by every opportunity. Our Compliments to Miss Sally and Mr. Foxcroft. I am, in Haste, Yours, &c.
D. Hall

 Addressed: To / Benjamin Franklin Esq; / at / New-York
Endorsed: Philad June 23d 1763 from Mr. Hall to Ben: Franklin Esqr
